R-115


                     .                OPPICE         OP

                         THE Ar~0Rm                      GENERAL

PRICE  DANIEL
AITORNBY GENrm.4L                    March 6, 1947

          Bon, Cecil Storey, Cheirman
          Crimlual Jurisprudence   Committee
          House of Representatives
          Austin, Texas            Opinion Ho. V-72
                                        Re:   Validity    of House Bill
                                              to.,220    50th Legiala-
          Dear Sir:                                 .

                       You request au offiuial   .opinlon on the con-~
          atltutiouallty    of Bouse,Blll   lo. 220, wblch bill %t-
          self Is attached to your request.        This bill is short,
          and we reproduce it in full aa follows:
                                    "A BIIL   *
                                "TO BE EIVTITIED          ',
                         "AH ACT to amend Title 5, Chapter 1,
                                 of the Penal Code of Texas
                                 by adding thereto another
                                 article   to be kuoun a8 Art-
                                 icle 178b, and meking bribery
                                 of officials,   players and
                                 participants   in athletic con-
                                 tests a crime.
         %E IT REACTEDBY TRE LEQISLATDRE
                                       OF TgE STATR OF TEXAS:
                         "Section 1. That Title 5, Chapter 1,
                    of the Penal Code of Texas, be amended by
                    adding thereto another ertlcle   to be known
                    as Article   178b, eud to'read as follows:
                         "'Article  178b. Whoever shell bribe
                  or attempt to bribe any player or partioi-
                  pant in any athletic        contest,   or any of-
                  ficial     in any athletic    coutest,   whose ac-
                  tion or nonaction might affect          the result
                  of such contest,      with the intent to lnflu-
                'ence or change the result or outcome of
                  such sthletic     contest,    shall be confined
                 ln the penitentiary         for not less than two
                 nor more than five years,'"
 .

Hon. Cecil    Storey     - Page 2,,V-72


          We think there is great doubt as to the vali-
dity of House Bill Ro. 220 in its present form for the
Pollowlng rea s on9 .
          The bill although creating the offense of
bribery, does not define the term “bribe” or “bribery,”
but makes the same a part of Title 5, Chspter 1, deal-
ing with bribery.
              In this chapter, the term “bribe,”         is defined,
but the definition       there as given would’ not include the
Persons mentioned In your bill,         that Is, the. “officials,
Players and particlpitants”        In athletic    contests;   be-
cause such personsdo         not perform “any duty, publlo or
official,”     as do the persons specifically       named in Art-
icle 177 of’that       ohapt,er.  The bill,   therefore,    if en-
acted into law, might be stricken down for want of de-
finitenes,s.         .,
         ;;.-
            s We s’uggest that’.the, preferable. ,way would be
tb amend the bill       - body and title    - and create a new
offense in which the word “bribe” Is specifically             de-
fined.
          Such a bill aa is suggested,             if   passed,   would
in our opinion be a valid law.
             We. return    tee bill    herewith.
               j..   ;
                               SUMMARY

         .: 1. House .Bill Ro. 220 of the 50th
      Legislature  proposing a new Article    to
      be added to Title 5, Chapter I, of the
      Penal Code to be numbered Article 178b,
      deallng with officials,   players,  and
                                                                   Y
      participants  in athletic  contests  is’
      probably uncoustitutiona 1.
            2.’ such’ a bill proposing a new
      aud independent act defining the word
      “bribe, ‘” would be constitutiousl, and
      if passed would be valid law.
                                          Yours very truly
                                      ‘ATTORNEY
                                              CRRRRALOF



OS/jbc /lh